Citation Nr: 1125396	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-35 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot stress fracture. 

2.  Entitlement to service connection for nerve damage of the left foot.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from January 2005 to May 2006 and had active duty for training (ACDUTRA) from September 2003 to January 2004.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office in Waco, Texas that denied service connection for right foot stress fracture residuals and left foot nerve damage.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she injured her feet in service and continues to have symptoms of right foot stress fracture and nerve damage from improperly fitted boots.  In the substantive appeal received in August 2010, she contends that she has a hard bump on the top of her right foot and daily pain related to the inservice fracture, as well constant left foot pain.  Service clinical records document extensive treatment for the right foot, as well as some left foot symptoms.

The Veteran was afforded a VA medical examination in January 2009.  The examiner noted that the claims folder was reviewed, and also indicated that electronic medical records showed that she was registered in the El Paso VA system.  The Board observes, however, that no VA electronic records of treatment are in the claims folder.  As we have constructive notice of the existence of additional VA records pertinent to the claims, an attempt must be made to retrieve and associate them with other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a duty to obtain records of such treatment if they may be relevant to the claim at hand.  See 38 C.F.R. § 3.159(c) (2) (2010).  

The Board also observes that, on VA examination in January 2009, the examiner noted findings involving the right foot that included minimal hallux valgus with angulation of 15 degrees, and tenderness on palpation, which were not ascribed to any right foot condition.  It was also determined that the Veteran had left foot nerve damage and neuralgia, but no opinion was provided as to whether this was related to service.  The Board is of the opinion that given the Veteran's continuing complaints of bilateral foot pain, she should be afforded another medical examination, to include a medical opinion based on review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is prohibited from making conclusions based on its own medical judgment.  VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient clinical records dating from 2003 to the present and associate with the claims folder.  The search should include any archived or retired records, if applicable.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate.

2.  Schedule the Veteran for an appropriate VA medical examination.  All indicated tests and studies should be performed, and clinical findings should be reported in detail.  The claims folder, to include a copy of this remand, should be made available to the examiner.  A comprehensive clinical history should be obtained. 

Based on a thorough review of the evidence of record and physical examination, the examiner should provide an opinion as to the following: whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any current disability of either foot that is related to her period of active service, to include the symptomatology shown in service; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).  

The examination report must include thorough rationale for all opinions and conclusions reached.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  After any further development deemed appropriate is accomplished, readjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board for appellate disposition, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. FERGUSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


